Exhibit 10.38

 

 

AT HOME GROUP INC. 2016 Equity Incentive Plan

PERFORMANCE SHARE UNIT - Notice of Grant 

 

At Home Group Inc. (the “Company”), a Delaware corporation, hereby grants to the
Grantee set forth below (the “Grantee”) Performance Share Units (the
“Performance Share Units”), pursuant to the terms and conditions of this Notice
of Grant (the “Notice”), the Performance Share Unit Award Agreement (reference
number 20[__]1-[__]2) attached hereto as Exhibit A (the “Award Agreement”), and
the At Home Group Inc. 2016 Equity Incentive Plan (the “Plan”).    Capitalized
terms used but not defined herein shall have the meaning attributed to such
terms in the Award Agreement or, if not defined therein, in the Plan, unless the
context requires otherwise.  Each Performance Share Unit represents the right to
receive one (1) Share at the time and in the manner set forth in Section 4 of
the Award Agreement.

 

Date of Grant:[●]

 

Name of Grantee:[●]

 

Target Number of

Performance Share Units:[●]

 

Maximum Number of

Performance Share Units:[●]

 

Vesting:The Performance Share Units shall vest pursuant to the terms and
conditions set forth in Section 3 of the Award Agreement.

 

The Performance Share Units shall be subject to the execution and return of this
Notice by the Grantee to the Company within 30 days of the date hereof
(including by utilizing an electronic signature and/or web-based approval and
notice process or any other process as may be authorized by the Company). By
executing this Notice, the Grantee acknowledges that his or her agreement to the
covenants set forth in Section 6 of the Award Agreement is a material inducement
to the Company in granting this Award to the Grantee.  

 

This Notice may be executed by facsimile or electronic means (including, without
limitation, PDF) and in one or more counterparts, each of which shall be
considered an original instrument, but all of which together shall constitute
one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other party hereto.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

1 To be updated as necessary to be consistent with the referenced award
agreement to which the notice relates.

2 To be updated as necessary to be consistent with the referenced award
agreement to which the notice relates.

 

 

 







 

IN WITNESS WHEREOF, the parties hereto have executed this Notice of Grant as of
the Date of Grant set forth above.

 

AT HOME GROUP INC.

 

 

By:

Name:    Mary Jane Broussard

Title:  General Counsel and Corporate Secretary

 

 

 

GRANTEE

 

 



Name: [●]

 

 

 

 



[Signature Page to Notice of Performance Share Unit Grant for At Home Group Inc.
2016 Equity Incentive Plan]



 

Exhibit A

 

AT HOME GROUP INC.

2016 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE UNIT

Award Agreement

 

Reference Number: 20[__]3-[__]4

 

THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (the “Award Agreement”) is entered
into by and among At Home Group Inc. (the “Company”) and the individual set
forth on the signature page to that certain Notice of Grant (the “Notice”) to
which this Award Agreement is attached.  The terms and conditions of the
Performance Share Units granted hereby, to the extent not controlled by the
terms and conditions contained in the Plan, shall be as set forth in the Notice
and this Award Agreement.  Capitalized terms used but not defined herein shall
have the meaning attributed to such terms in the Notice or, if not defined
therein, in the Plan, unless the context requires otherwise.

 

1.



No Right to Continued Employee Status or Consultant Service

 

Nothing contained in this Award Agreement shall confer upon the Grantee the
right to the continuation of his or her Employee status, or, in the case of a
Consultant or Director, to the continuation of his or her service arrangement,
or in either case to interfere with the right of the Company or any of its
Subsidiaries or other Affiliates to Terminate the Grantee.

 

2.



Term of Performance Share Units 

 

This Award Agreement shall remain in effect until the Performance Share Units
have fully vested and been settled or been forfeited by the Grantee as provided
in this Award Agreement.

 

3. Vesting of Performance Share Units.

(a) Subject to the remainder of this Section 3, Performance Share Units  (up to
the Maximum Number of Performance Share Units) shall vest if and to the extent
the performance goals set forth on Schedule 1 (the “Performance Goals”) are
achieved as of January 29, 2022 (the “Performance Determination Date”) in
accordance with the following table, subject to the Grantee’s not having
Terminated prior to the Performance Determination Date,  with achievement
between the stated ranges determined by linear interpolation:

 

 

Percentage Achievement of Performance Goals Target Achievement

Percentage of Target Number of  Performance Share Units

Less than Threshold Percentage

0%

Threshold Percentage

50%

100% of Target Achievement

100%

Maximum Percentage or greater

200%

--------------------------------------------------------------------------------

3 To be updated as appropriate.

4  To be updated as appropriate.

 



 



 

If the Grantee Terminates for any reason, the portion of the Performance Share
Units that has not vested as of such date shall terminate upon such Termination
and be deemed to have been forfeited by the Grantee without
consideration.  Notwithstanding the foregoing, if the Grantee’s Termination is
due to Qualifying Retirement, then the Performance Share Units shall not
terminate as a result of such Qualifying Retirement and shall remain eligible to
vest in accordance with this Section 3(a) as if the Grantee had not experienced
a Termination;  provided that the number of Performance Share Units (if any)
that vest in accordance with this Section 3(a) following such Qualifying
Retirement shall equal the product of (i) the number of Performance Share Units
that would have vested in accordance with this Section 3(a) but for the
Qualifying Retirement multiplied by (ii) the Retirement Factor. 

(b) Notwithstanding anything to the contrary in Section 3(a),  (i) if a Change
in Control is consummated prior to the Grantee’s Termination, achievement of the
Performance Goals shall be determined by the Board in its good faith discretion
as of the date on which such Change in Control is consummated and the portion of
the Performance Share Units that would have vested pursuant to the table set
forth in Section 3(a) based on such level of achievement or, if greater, the
Target Number of Performance Share Units (such greater amount, the “CIC
Performance Share Units”) shall remain issued, outstanding, and eligible to vest
and shall fully vest (100%) upon the Performance Determination Date, subject to
the Grantee’s not having Terminated prior to the Performance Determination Date;
 provided,  that,  (x) the CIC Performance Share Units, to the extent then
issued and outstanding, shall become fully (100%) vested upon the Grantee’s
Termination by the Company without Cause or by the Grantee’s resignation for
Good Reason, in either case, on or within one year following the consummation of
a Change in Control, and (y)  upon a Qualifying Retirement (other than for Good
Reason), a pro rata portion of the CIC Performance Share Units based on the
Retirement Factor shall vest and the remaining portion of the CIC Performance
Share Units shall automatically be forfeited without consideration, and (ii) if
a Change in Control is consummated following a Qualifying Retirement, a prorated
portion of the CIC Performance Share Units will vest upon such Change in Control
based on the Retirement Factor.  For the avoidance of doubt, any portion of the
Performance Share Units other than the CIC Performance Share Units (if any) (or
pro rata portion thereof, as applicable) shall be deemed to have been forfeited
by the Grantee without consideration effective as of the date on which the
Change in Control is consummated.

(c) Definitions.  For purposes of this Award Agreement, the following terms
shall have the below meanings:    

(i) “Good Reason” shall mean (a) if the Grantee is party to an employment or a
severance agreement with the Company or one of the Subsidiaries in which “Good
Reason” is defined, the occurrence of any circumstances defined as “Good Reason”
in such employment or severance agreement, or (b) if the Grantee is not party to
an employment or severance agreement with the Company or one of the Subsidiaries
in which “Good Reason” is defined, (i) a material reduction in the Grantee’s
annual base salary or compensation (including target annual bonus opportunity),
or (ii) any material and adverse change in the Grantee’s position, title or
status or any change in the Grantee’s job duties, authority or responsibilities
to those of lesser status.  A termination of employment by the Grantee for Good
Reason shall be effectuated by giving the Company written notice of the
termination, setting forth the conduct of the Company that constitutes Good
Reason, within 30 days of the first date on which the Grantee has knowledge of
such conduct.  The Grantee shall further provide the Company at least 30 days
following the date

 



 

on which such notice is provided to cure such conduct.  Failing such cure, a
termination of employment by the Grantee for Good Reason shall be effective on
the day following the expiration of such cure period.

(ii) “Qualifying Retirement” means a Retirement that occurs at least six months
following the Date of Grant and within twelve (12) months prior to the
Performance Determination Date.

(iii) “Retirement” means the Grantee’s Termination by voluntary resignation for
any reason after attaining a combination of 55 years of age with at least 10
years of service; provided,  that a Termination shall not constitute a
Retirement if grounds for Cause existed at the time of such Termination.

(iv) “Retirement Factor” means a fraction, the numerator of which is the number
of calendar days in the Performance Period set forth on Schedule 1 prior to a
Qualifying Retirement and the denominator of which is the number of calendar
days in the Performance Period.

4.



Settlement

 

Vested Performance Share Units will be settled within thirty (30) days following
the Performance Determination Date,  through the Company’s delivery to the
Grantee of one (1) Share in settlement of each vested Performance Share Unit;
 provided,  however, that vested Performance Share Units will be settled within
thirty (30) days following a Termination without Cause, resignation for Good
Reason, or Qualifying Termination, in each case, that occurs within one year
following a Change in Control.

 

5.



Termination of Service 

 

If the Grantee incurs a Termination for any reason, whether voluntarily or
involuntarily, then the portion of the Performance Share Units  that have not
previously vested (after taking into account any vesting in connection with such
Termination pursuant to Section 3(b)) shall terminate as of the date of the
Grantee’s Termination. If the Grantee incurs a Termination for Cause, then the
Performance Share Units (whether or not vested) shall be forfeited and terminate
immediately without consideration upon the effective date of such Termination
for Cause.

 

6.



Prohibited Activities 

 

(a) No Sale or Transfer. Unless otherwise required by law, the Performance Share
Units  shall not be (i) sold, transferred or otherwise disposed of, (ii) pledged
or otherwise hypothecated or (iii) subject to attachment, execution or levy of
any kind, other than by will or by the laws of descent or distribution;
provided,  however, that any transferred Performance Share Units  will be
subject to all of the same terms and conditions as provided in the Plan and this
Award Agreement and the Grantee’s estate or beneficiary appointed in accordance
with the Plan will remain liable for any withholding tax that may be imposed by
any federal, state or local tax authority.

 

(b) Right to Terminate Performance Share Units and Recovery. The Grantee
understands and agrees that the Company has granted the Performance Share Units
 to the Grantee to reward the Grantee for the Grantee’s future efforts and
loyalty to the Company and its

 



 

Affiliates by giving the Grantee the opportunity to participate in the potential
future appreciation of the Company.  Accordingly, if (a) the Grantee materially
violates the Grantee’s obligations relating to the non-disclosure or non-use of
confidential or proprietary information under any Restrictive Agreement to which
the Grantee is a party, or (b) the Grantee materially breaches or violates the
Grantee’s obligations relating to non-disparagement under any Restrictive
Agreement to which the Grantee is a party, or (c) the Grantee engages in any
activity prohibited by Section 6 of this Award Agreement, or (d) the Grantee
materially breaches or violates any non-solicitation obligations under any
Restrictive Agreement to which the Grantee is a party, or (e) the Grantee
breaches or violates any non-competition obligations under any Restrictive
Agreement to which the Grantee is a party, or (f) the Grantee is convicted of a
felony against the Company or any of its Affiliates, then, in addition to any
other rights and remedies available to the Company, the Company shall be
entitled, at its option, exercisable by written notice, to terminate the
Performance Share Units (including the vested portion of the Performance Share
Units) without consideration, which shall be of no further force and
effect.  “Restrictive Agreement” shall mean any agreement between the Company or
any Subsidiary and the Grantee that contains non-competition, non-solicitation,
non-hire, non-disparagement, or confidentiality restrictions applicable to the
Grantee.  

 

(c) Other Remedies. The Grantee specifically acknowledges and agrees that its
remedies under this Section 6 shall not prevent the Company or any Subsidiary
from seeking injunctive or other equitable relief in connection with the
Grantee’s breach of any Restrictive Agreement.  In the event that the provisions
of this Section 6 should ever be deemed to exceed the limitation provided by
applicable law, then the Grantee and the Company agree that such provisions
shall be reformed to set forth the maximum limitations permitted.

 

7.



No Rights as Stockholder

 

The Grantee shall have no rights as a stockholder with respect to the Shares
covered by the Performance Share Units  until the effective date of issuance of
the Shares and the entry of the Grantee’s name as a shareholder of record on the
books of the Company following delivery of the Shares in settlement of the
Performance Share Units.  

 

8.



Taxation Upon Settlement of the Performance Share Units; Tax Withholding;
Parachute Tax Provisions

 

The Grantee understands that the Grantee will recognize income, for Federal,
state and local income tax purposes, as applicable, in respect of the vesting
and/or settlement of the Performance Share Units. The acceptance of the Shares
by the Grantee shall constitute an agreement by the Grantee to report such
income in accordance with then applicable law and to cooperate with Company and
its subsidiaries in establishing the amount of such income and corresponding
deduction to the Company and/or its subsidiaries for its income tax purposes.

 

The Grantee is responsible for all tax obligations that arise as a result of the
vesting and settlement of the Performance Share Units. The Company may withhold
from any amount payable to the Grantee an amount sufficient to cover any
Federal, state or local withholding taxes which may become required with respect
to such vesting and settlement or take any other action it deems necessary to
satisfy any income or other tax withholding requirements as a result of the
vesting

 



 

and settlement of the Performance Share Units. The Company shall have the right
to require the payment of any such taxes and require that the Grantee, or the
Grantee’s beneficiary, to furnish information deemed necessary by the Company to
meet any tax reporting obligation as a condition to delivery of any Shares
pursuant to settlement of the Performance Share Units. The Grantee may pay his
or her withholding tax obligation in connection with the vesting and settlement
of the Performance Share Units, by making a cash payment to the Company.  In
addition, the Committee, in its sole discretion, may allow the Grantee, to pay
his or her withholding tax obligation in connection with the vesting and
settlement of the Performance Share Units, by (x) having withheld a portion of
the Shares then issuable to him or her upon settlement of the Performance Share
Units  or (z) surrendering Shares that have been held by the Grantee for at
least six (6) months (or such lesser period as may be permitted by the
Committee) prior to the settlement of the Performance Share Units, in each case
having an aggregate Fair Market Value equal to the withholding taxes.   

 

In connection with the grant of the Performance Share Units, the parties wish to
memorialize their agreement regarding the treatment of any potential golden
parachute payments as set forth in Exhibit A attached hereto.

 

9.



Securities Laws

(a) Upon the acquisition of any Shares pursuant to the settlement of the
Performance Share Units, the Grantee will make such written representations,
warranties, and agreements as the Committee may reasonably request in order to
comply with securities laws or with this Award Agreement. Grantee hereby agrees
not to offer, sell or otherwise attempt to dispose of any Shares issued to the
Grantee upon settlement of the Performance Share Units in any way which would:
(x) require the Company to file any registration statement with the Securities
and Exchange Commission (or any similar filing under state law or the laws of
any other county) or to amend or supplement any such filing or (y) violate or
cause the Company to violate the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, or any other Federal, state or local law, or the laws of
any other country. The Company reserves the right to place restrictions on any
Shares the Grantee may receive as a result of the settlement of the Performance
Share Units.

 

(b) Notwithstanding anything to the contrary herein, in the event that (i) the
Grantee is subject to the Company’s insider trading policy, including any policy
permitting officers and directors to sell Shares only during certain “window”
periods, in effect from time to time (collectively, the “Policy”) or the Grantee
is otherwise prohibited from selling Shares in the public market and any Shares
underlying the Grantee’s Performance Share Units are scheduled to be delivered
on a settlement date (the “Original Settlement Date”) that (A) does not occur
during an open “window period” applicable to the Grantee or on a day on which
the Grantee is permitted to sell Shares underlying any portion of the
Performance Share Units that has vested pursuant to a written plan that meets
the requirements of Rule 10b5-1 under the Exchange Act, as determined by the
Company in accordance with the Policy, as applicable, or (B) does not occur on a
date when the Grantee is otherwise permitted to sell Shares on the open market,
and (ii) the Company elects not to satisfy the Grantee’s tax withholding
obligations by withholding Shares from the Grantee’s distribution, then such
Shares shall not be delivered on such Original Distribution Date and shall
instead be delivered, as applicable, on (x) the first business day of the next
occurring open “window period” applicable to the Grantee pursuant to the Policy,
or (y) the next business day on which the

 



 

Grantee is not otherwise prohibited from selling Shares in the open market, but
in no event later than March 15th of year following the year in which the
Performance Share Units vest.

 

10.



Modification, Amendment, and Termination of Performance Share Units 

 

This Award Agreement may not be modified, amended, terminated and no provision
hereof may be waived in whole or in part except by a written agreement signed by
the Company and the Grantee and no modification shall, without the consent of
the Grantee, alter to the Grantee’s material detriment or materially impair any
rights of the Grantee under this Award Agreement except to the extent permitted
under the Plan.

 

11.



Notices

 

Unless otherwise provided herein, any notices or other communication given or
made pursuant to the Notice, this Award Agreement or the Plan shall be in
writing and shall be deemed to have been duly given (i) as of the date
delivered, if personally delivered (including receipted courier service) or
overnight delivery service, with confirmation of receipt; (ii) on the date the
delivering party receives confirmation, if delivered by facsimile to the number
indicated or by email to the address indicated or through an electronic
administrative system designated by the Company; (iii) one (1) business day
after being sent by reputable commercial overnight delivery service courier,
with confirmation of receipt; or (iv) three (3) business days after being mailed
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below:

 

(a) If to the Company at the address below:

 

At Home Group Inc.

1600 East Plano Parkway

Plano, Texas 75074

Attn: General Counsel

Phone: (972) 265-6227

 

(b) If to the Grantee, at the most recent address, facsimile number or email
contained in the Company’s records.

 

12.



Award Agreement Subject to Plan and Applicable Law

 

This Award Agreement is made pursuant to the Plan and shall be interpreted to
comply therewith. A copy of the Plan is attached hereto. Any provision of this
Award Agreement inconsistent with the Plan shall be considered void and replaced
with the applicable provision of the Plan. The Plan shall control in the event
there shall be any conflict between the Plan, the Notice, and this Award
Agreement, and it shall control as to any matters not contained in this Award
Agreement. The Committee shall have authority to make constructions of this
Award Agreement, and to correct any defect or supply any omission or reconcile
any inconsistency in this Award Agreement, and to prescribe rules and
regulations relating to the administration of this Award and other Awards
granted under the Plan.



 



 

 

This Award Agreement shall be governed by the laws of the State of Delaware,
without regard to the conflicts of law principles thereof, and subject to the
exclusive jurisdiction of the courts therein. The Grantee hereby consents to
personal jurisdiction in any action brought in any court, federal or state,
within the State of Delaware having subject matter jurisdiction in the matter.

 

13.



Section 409A

 

The Performance Share Units are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and, accordingly, to the
maximum extent permitted, this Award Agreement shall be interpreted to be in
compliance therewith.  Nothing contained herein shall constitute any
representation or warranty by the Company regarding compliance with Section 409A
of the Code.  The Company shall have no obligation to take any action to prevent
the assessment of any additional income tax, interest or penalties under Section
409A of the Code on any Person and the Company, its Subsidiaries and Affiliates,
and each of their respective employees and representatives, shall have no
liability to the Grantee with respect thereto.    Notwithstanding anything in
this Award Agreement to the contrary, if the Grantee is a “specified employee”
for purposes of Section 409A of the Code at the time of his or her Termination,
any Performance Share Units settleable upon or in connection with the Grantee’s
Termination shall be delayed and will be made on the day after the first to
occur of (a) the day which is six (6) months following the date of such
Termination, and (b) the date of the Grantee’s death.  For purposes of the
settlement of any amounts deemed to be “nonqualified deferred compensation”
under Section 409A of the Code upon a Termination, the terms “Terminate”,
“Terminated”, and “Termination” shall mean a Termination of the Grantee that
constitutes a “separation from service” within the meaning of Section 409A of
the Code.  For purposes of Section 409A of the Code, the right to a series of
installment payments under this Award Agreement shall be treated as a right to a
series of separate payments.

 

14.



Headings and Capitalized Terms

 

Unless otherwise provided herein, capitalized terms used herein that are defined
in the Plan and not defined herein shall have the meanings set forth in the
Plan. Headings are for convenience only and are not deemed to be part of this
Award Agreement. Unless otherwise indicated, any reference to a Section herein
is a reference to a Section of this Award Agreement.

 

15.



Severability and Reformation

 

If any provision of this Award Agreement shall be determined by a court of law
of competent jurisdiction to be unenforceable for any reason, such
unenforceability shall not affect the enforceability of any of the remaining
provisions hereof; and this Award Agreement, to the fullest extent lawful, shall
be reformed and construed as if such unenforceable provision, or part thereof,
had never been contained herein, and such provision or part thereof shall be
reformed or construed so that it would be enforceable to the maximum extent
legally possible.

 

16.



Binding Effect

 



 



 

This Award Agreement shall be binding upon the parties hereto, together with
their personal executors, administrator, successors, personal representatives,
heirs and permitted assigns.

 

17.



Entire Agreement

 

This Award Agreement, together with the Plan, supersedes all prior written and
oral agreements and understandings among the parties as to its subject matter
and constitutes the entire agreement of the parties with respect to the subject
matter hereof.  If there is any conflict between the Notice, this Award
Agreement and the Plan, then the applicable terms of the Plan shall govern.

 

18.



Waiver

 

Waiver by any party of any breach of this Award Agreement or failure to exercise
any right hereunder shall not be deemed to be a waiver of any other breach or
right whether or not of the same or a similar nature. The failure of any party
to take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.

 

 



 



 

Schedule 1

 

Performance Goals

 

Performance Period: Eight fiscal quarters ending January 29, 2022.

 

Performance Goals: One-half (50%) of the PSUs will vest based on achievement of
Comparable Store Sales growth during the Performance Period, and one-half (50%)
of the PSUs will vest based on achievement of Adjusted Net Income expansion
during the Performance Period, in each case, as determined by the Company in its
sole discretion based on Comparable Store Sales and Adjusted Net Income reported
by the Company.

 

·



Comparable Store Sales Growth:

o



Target Achievement: [___]

o



Threshold Percentage: [___]% of Target Achievement

o



Maximum Percentage: [___]% of Target Achievement

 

·



Adjusted Net Income Expansion:  

o



Target Achievement: [___]

o



Threshold Percentage: [___]% of Target Achievement

o



Maximum Percentage: [___]% of Target Achievement

 

 

 



 



 

Exhibit A

 

PARACHUTE TAX PROVISIONS

 

This Exhibit A sets forth the terms and provisions applicable to the Grantee
pursuant to the provisions of Section 8 of the Award Agreement.  This Exhibit A
shall be subject in all respects to the terms and conditions of the Award
Agreement. 

 

(a)To the extent that the Grantee, would otherwise be eligible to receive a
payment or benefit pursuant to the terms of this Award Agreement, any employment
or other agreement with the Company or any Subsidiary or otherwise in connection
with, or arising out of, the Grantee’s employment with the Company or a change
in ownership or effective control of the Company or of a substantial portion of
its assets (any such payment or benefit, a “Parachute Payment”), that a
nationally recognized United States public accounting firm selected by the
Company (the “Accountants”) determines, but for this sentence would be subject
to excise tax imposed by Section 4999 of the Code (the “Excise Tax”), subject to
clause (c) below, then the Company shall pay to the Grantee whichever of the
following two alternative forms of payment would result in the Grantee’s
receipt, on an after-tax basis, of the greater amount of the Parachute Payment
notwithstanding that all or some portion of the Parachute Payment may be subject
to the Excise Tax: (1) payment in full of the entire amount of the Parachute
Payment (a “Full Payment”), or (2) payment of only a part of the Parachute
Payment so that the Grantee receives the largest payment possible without the
imposition of the Excise Tax (a “Reduced Payment”).

 

(b)If a reduction in the Parachute Payment is necessary pursuant to clause (a),
then the reduction shall occur in the following order: (1) cancellation of
acceleration of vesting on any equity awards for which the exercise price
exceeds the then fair market value of the underlying equity; (2) reduction of
cash payments (with such reduction being applied to the payments in the reverse
order in which they would otherwise be made, that is, later payments shall be
reduced before earlier payments); and (3) cancellation of acceleration of
vesting of equity awards not covered under (1) above; provided,  however, that
in the event that acceleration of vesting of equity awards is to be cancelled,
acceleration of vesting of full value awards shall be cancelled before
acceleration of options and stock appreciation rights and within each class such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of such equity awards, that is, later equity awards shall be canceled
before earlier equity awards; and provided,  further, that to the extent
permitted by Code Section 409A and Sections 280G and 4999 of the Code, if a
different reduction procedure would be permitted without violating Code Section
409A or losing the benefit of the reduction under Sections 280G and 4999 of the
Code, the Grantee may designate a different order of reduction.

 

(c)For purposes of determining whether any of the Parachute Payments
(collectively the “Total Payments”) will be subject to the Excise Tax and the
amount of such Excise Tax, (i) the Total Payments shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all
“parachute payments” in excess of the “base amount” (as defined under Section
280G(b)(3) of the Code) shall be treated as subject to the Excise Tax, unless
and except to the extent that, in the opinion of the Accountants, such Total
Payments (in whole or in part):  (1) do not constitute “parachute payments,”
including giving effect to the recalculation of

 



 

stock options in accordance with Treasury Regulation Section 1.280G-1, Q&A 33,
(2) represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the “base amount” or (3)
are otherwise not subject to the Excise Tax, and (ii) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280G of the Code.

 

(d)All determinations hereunder shall be made by the Accountants, which
determinations shall be final and binding upon the Company and the Grantee.

 

(e)The federal tax returns filed by the Grantee (and any filing made by a
consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Accountants with respect to
the Excise Tax payable by the Grantee.  The Grantee shall make proper payment of
the amount of any Excise Tax, and at the request of the Company, provide to the
Company true and correct copies (with any amendments) of his or her federal
income tax return as filed with the Internal Revenue Service, and such other
documents reasonably requested by the Company, evidencing such payment (provided
that the Grantee may delete information unrelated to the Parachute Payment or
Excise Tax and provided,  further that the Company at all times shall treat such
returns as confidential and use such return only for purpose contemplated by
this paragraph). 

 

(f)In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, the Grantee shall permit the
Company to control issues related to the Excise Tax (at its expense), provided
that such issues do not potentially materially adversely affect the Grantee but
the Grantee shall control any other issues.  In the event that the issues are
interrelated, the Grantee and the Company shall in good faith cooperate so as
not to jeopardize resolution of either issue.  In the event of any conference
with any taxing authority as to the Excise Tax or associated income taxes, the
Grantee shall permit the representative of the Company to accompany the Grantee,
and the Grantee and his representative shall cooperate with the Company and its
representative.

 

(g)The Company shall be responsible for all charges of the Accountants.

 

(h)The Company and the Grantee shall promptly deliver to each other copies of
any written communications, and summaries of any verbal communications, with any
taxing authority regarding the Excise Tax covered by this Exhibit A.

 

(i)Nothing in this Exhibit A is intended to violate the Sarbanes-Oxley Act of
2002 and to the extent that any advance or repayment obligation hereunder would
do so, such obligation shall be modified so as to make the advance a
nonrefundable payment to the Grantee and the repayment obligation null and void.

 

(j)Notwithstanding the foregoing, any payment or reimbursement made pursuant to
this Exhibit A shall be paid to the Grantee promptly and in no event later than
the end of the calendar year next following the calendar year in which the
related tax is paid by the Grantee or where no taxes are required to be
remitted, the end of the Grantee’s calendar year following the

 



 

Grantee’s calendar year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation.

 

(k)The provisions of this Exhibit A shall survive the termination of the
Grantee’s employment with the Company for any reason and the termination of the
Award Agreement.

 

